         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

OLEG ZHIRIAKOV,

               Petitioner,

               v.                                            CASE NO. 20-3141-JWL

WILLIAM BARR, et al.,

               Respondents.

                               MEMORANDUM AND ORDER

       This matter is a petition for writ of habeas corpus filed under 28 U.S.C. § 2241.

Petitioner is detained at the Chase County Jail in Cottonwood Falls, Kansas (“CCJ”), under the

authority of the Enforcement and Removal Office (“ERO”), Immigration and Customs

Enforcement (“ICE”), a sub agency of the U.S. Department of Homeland Security (“DHS”).

Petitioner raises four grounds for relief: 1) that his mandatory detention violates procedural due

process in light of his viable legal defenses to removal; 2) his prolonged detention violates

procedural due process; 3) his detention is in violation of substantive due process under the Fifth

Amendment; and 4) he is being subjected to unconstitutional conditions of confinement due to

the COVID-19 pandemic. Petitioner seeks immediate release or a bond hearing before an

Immigration Judge within 15 days to consider release on bond or conditional parole. (Doc. 1, at

22.)

I. Background

        Petitioner is a native and citizen of Russia. Declaration of Deportation Officer Katy A.

Casselle, ¶ 5, (Doc. 4–1) (hereinafter “Casselle Decl.”). Petitioner first entered the United States

on March 11, 2013, at the Miami International Airport with a valid B2 Visitor’s Visa and

permission to remain in the United States for a period of time not to exceed September 10, 2013.


                                                 1
           Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 2 of 18




Casselle Decl., ¶ 6. Petitioner also entered the United States in late 2013, 2016, and 2017, each

time with a valid B2 Visitor’s Visa and permission to remain in the United States for a limited

period of time. Casselle Decl., ¶¶ 8–12.

        On September 17, 2018, Petitioner’s spouse, a U.S. citizen, filed a Petition for Alien

Relative (Form I-130) with U.S. Citizenship and Immigration Services (“USCIS”), and Petitioner

filed an Application to Register Permanent Residence or Adjust Status (Form I-485), an

Application for Travel Document (Form I-131), and an Application for Employment

Authorization (Form I-765) with USCIS. Casselle Decl., ¶¶ 13-14.1 On February 21, 2019,

USCIS granted Petitioner Advanced Parole into the United States, issuing a form I-512, valid

until February 20, 2020, which allowed Petitioner to travel outside of the U.S. without the risk

that his pending applications for certain immigration benefits or re-entry into the U.S. would be

denied as a result of his departure. Casselle Decl., ¶ 15. Petitioner departed the United States in

July 2019. Casselle Decl., ¶ 16.

        On August 1, 2019, Petitioner arrived at the Chicago O’Hare International Airport,

bearing a valid Russian passport and the I-512 Advanced Parole Document and seeking

admission into the United States. Casselle Decl., ¶ 17. An officer with Customs and Border

Protection (“CBP”) referred the Petitioner to Passport Control Secondary to process the

Advanced Parole, and during the secondary interview a cell phone inspection revealed text

messages indicating Petitioner’s marriage was fraudulent as he paid his spouse to enter into and

remain in the marriage in order to obtain lawful permanent resident status in the United States.

Casselle Decl., ¶¶ 17–18. Upon completion of the interview and cell phone inspection, the

Petitioner was found to be inadmissible into the United States pursuant to 8 U.S.C.


1
 On October 7, 2019, USCIS denied both the I-130 petition submitted on behalf of Petitioner and Petitioner’s I-485
application. Casselle Decl., ¶ 27.

                                                        2
           Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 3 of 18




§ 1182(a)(6)(C)(i).2 Casselle Decl., ¶ 19.

Removal Proceedings

        On or about August 1, 2019, Petitioner was issued a Notice to Appear (“NTA”, Form I-

862), placing him in removal proceedings before the Immigration Judge under 8 U.S.C. § 1229a.

Casselle Decl., ¶ 20. The Petitioner was also issued a Warrant of Arrest (Form I-200) and a

Notice of Custody Determination (Form I-286).                    Casselle Decl., ¶ 20.          CBP determined

Petitioner to be an arriving alien and detained him without bond pursuant to 8 U.S.C

§ 1225(b)(2)(A). Casselle Decl., ¶ 20. On August 2, 2019, ERO took custody of Petitioner and

placed him in the McHenry County Jail, Woodstock, Illinois.                        Casselle Decl., ¶ 22.         On

August 9, 2019, Petitioner was issued a superseding NTA containing the same charge and setting

forth the date and time of Petitioner’s initial hearing before the Chicago Immigration Court.

Casselle Decl., ¶ 23.

        On or about August 23, 2019, the NTA was filed by the ICE Office of the Principal Legal

Advisor (“OPLA”) with the Chicago Immigration Court and removal proceedings began.

Casselle Decl., ¶ 24. Petitioner appeared before the Immigration Judge on September 13, 2019,

and the Immigration Court scheduled the matter for a hearing on September 19, 2019. Casselle

Decl., ¶ 25. At the September 19, 2019 hearing, Petitioner admitted the allegations contained in

the NTA and the Immigration Judge sustained the charge of inadmissibility. Casselle Decl.,

¶ 26. The Immigration Court scheduled a merits hearing for October 28, 2019, to consider

Petitioner’s application for relief. Casselle Decl., ¶ 26.

        On October 28, 2019, Petitioner appeared before the Immigration Judge for a merits

hearing on his application for relief. Casselle Decl., ¶ 28. At the conclusion of the hearing, the

2
   Section 1182(a)(6)(C)(i) provides that “[a]ny alien who, by fraud or willfully misrepresenting a material fact,
seeks to procure (or has sought to procure or has procured) a visa, other documentation, or admission into the United
States or other benefit provided under this chapter is inadmissible.” 8 U.S.C. § 1182(a)(6)(C)(i).

                                                         3
           Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 4 of 18




Immigration Judge issued a decision denying Petitioner’s application for relief and ordered him

removed to Russia. Casselle Decl., ¶ 28. On or about November 15, 2019, Petitioner filed an

appeal with the Board of Immigration Appeals (“BIA”).                         Casselle Decl., ¶ 29. The BIA

dismissed Petitioner’s appeal on April 17, 2020. Casselle Decl., ¶ 32.

Post-Removal Proceedings

         On April 24, 2020, a Warrant of Removal/Deportation (Form I-205) was issued. Casselle

Decl., ¶ 33. ERO began the process of applying for a travel document for the Petitioner on

April 27, 2020. Casselle Decl., ¶ 34. Petitioner initially notified ERO that he would not

complete the application for a travel document, but after communication between ERO and

Petitioner’s immigration attorney, Petitioner submitted a completed travel document application

to ERO on or about May 15, 2020. Casselle Decl., ¶¶ 34–36.

         On May 15, 2020, Petitioner was served with a Warning for Failure to Depart (Form I-

229(a)) and a Notice to Alien for File Custody Review, indicating that his custody status will be

reviewed on or about July 16, 2020.3 Casselle Decl., ¶ 37.

         On May 18, 2020, ERO emailed a travel document request packet to ICE Removal and

International Operations for review. Casselle Decl., ¶ 38. On June 9, 2020, ERO sent a travel

document request packet to the Consulate General of the Russian Federation. Casselle Decl.,

¶ 39.

Petitioner’s Medical Status and ERO actions

         On April 8, 2020, Petitioner was transferred by ERO to the CCJ. Casselle Decl., ¶ 31.


3
  At or near 90 days post a removal order, if an alien has not been removed, ERO conducts a File Custody Review,
to determine if there is a significant likelihood of removal in the reasonably foreseeable future, or if an alien should
be released from ICE custody. Casselle Decl., ¶ 37. During the File Custody Review, an alien can submit any
evidence that would support the alien’s argument for release from ICE custody. Casselle Decl., ¶ 37. ERO provides
an alien with a Notice to Alien for File Custody Review so the alien is aware of the process for review and has
sufficient time to submit any documentation they wish to submit. Casselle Decl., ¶ 37.

                                                           4
         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 5 of 18




Petitioner’s transfer took place as a precautionary measure for detainees at higher risk for

COVID-19, where such detainees were transferred to jails with available bed space and which

were projected to be less at risk for COVID-19. Casselle Decl., ¶ 31.

       Shortly thereafter, on April 10, 2020, ICE ERO issued COVID-19 pandemic response

requirements (“PRR”). Casselle Decl., ¶ 40. The PRR sets forth expectations and assists ICE

detention facility operators to sustain detention operations, while also mitigating risk from

COVID-19. Casselle Decl., ¶ 40. As part of this dynamic guidance, ERO’s Assistant Director of

Field Operations, Peter Berg, issued expanded guidance directing the ERO field offices to review

the custody of subgroups of detainees to determine whether the alien’s COVID-19 risk

outweighed continued detention. Casselle Decl., ¶ 40. The delineated subgroups included:

(1) pregnant detainees or those who have delivered within the prior two-weeks; (2) detainees

over 60 years old; and (3) detainees having any chronic illness that may make them immune-

compromised, including but not limited to, blood disorders, chronic kidney disease,

compromised immune systems, endocrine disorders, metabolic disorders, heart disease, lung

disease, and/or neurological or neurodevelopmental disorders. Casselle Decl., ¶ 40.

       When booked into ICE facilities, ICE detainees are screened by medical personnel.

Casselle Decl., ¶ 41. During Petitioner’s medical screenings, it was verified that Petitioner has

hypertension and diabetes and is taking medication for these conditions. Casselle Decl., ¶ 41.

Petitioner was subsequently seen for an initial mental health evaluation on May 28, 2020, and

while he currently does not have a mental health diagnosis, he has been referred for further

evaluation. Casselle Decl., ¶ 41. Petitioner has not indicated any other medical concerns to ICE.

Casselle Decl., ¶ 41.




                                               5
          Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 6 of 18




       ICE understands that Petitioner is housed in a unit at the CCJ that is designated as a

chronic care unit. Casselle Decl., ¶ 41. This unit is a standard housing unit that houses aliens

with similar health problems (i.e. diabetic, blood pressure, cholesterol, etc.). Casselle Decl.,

¶ 41. ICE also understands that while aliens in this unit have no contact with aliens from other

housing units, they still have the same access to facilities such as telephones, legal materials, and

televisions as other inmates housed at the CCJ. Casselle Decl., ¶ 41.

       ERO is aware of the decision in Fraihat et. al. v. U.S. Immigration and Customs

Enforcement, et al., __ F.Supp.3d__, 2020 WL 1932570 (C.D. Cal. Apr. 20, 2020) (“Fraihat”).

Casselle Decl., ¶ 42. ICE has taken steps to review cases that fall within that class action and

continues to do so. Casselle Decl., ¶ 42. On April 28, 2020, ERO reviewed Petitioner’s case

under Fraihat. Casselle Decl., ¶ 43.      ERO reviewed Petitioner’s medical and immigration

history, and declined to release Petitioner under Fraihat because Petitioner is subject to a final

order of removal and is within the 90-day removal period. Casselle Decl., ¶ 43.

Conditions at the CCJ

       The CCJ has an Intergovernmental Services Agreement (“IGSA”) with ICE ERO, and

has housed immigration detainees since 2008. Declaration of Chase County Jail Administrator

Larry Sigler, ¶ 9, (Doc. 4–2) (hereinafter “Sigler Decl.”). The CCJ is a detention facility located

in Chase County, Kansas, capable of housing 150 inmates. Sigler Decl., ¶ 8. As of June 10,

2020, the CCJ houses 74 inmates, which represents approximately 49.33% of the CCJ’s capacity.

Sigler Decl., ¶ 8. The number of inmates housed at the CCJ has been reduced since April 15,

2020, in an effort to limit inmate population due to the COVID-19 pandemic, and it is not

anticipated that the inmate population will increase significantly in the foreseeable future. Sigler

Decl., ¶ 8. The CCJ has reduced the number of other counties from which it accepts inmates and



                                                 6
           Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 7 of 18




now only accepts inmates from Morris County, Kansas, in addition to those inmates from Chase

County. Sigler Decl., ¶ 11. Of the 74 inmates currently housed at the CCJ, 69 are immigration

detainees and 5 are county inmates. Sigler Decl., ¶ 10.

        As of June 8, 2020, the State of Kansas has reported 10,650 cases of COVID-19 in the

state, resulting in 236 deaths.4 Sigler Decl., ¶ 4. As of that date, Chase County has seen only

three positive cases of COVID-19 within the county—all recovered—which equates to a case

rate of 1.13 cases per 1,000 people. Sigler Decl., ¶ 6–7. The CCJ has implemented numerous

and substantial precautions to protect inmates from the COVID-19 pandemic.

        Beginning March 20, 2020, the CCJ adapted its procedures to limit the risk of COVID-19

exposure to inmates. Sigler Decl., ¶ 12. The CCJ has been closed to the public and all inmate

visitation privileges have been suspended since March 19, 2020.5 Sigler Decl., ¶ 13. All inmate

court appearances occur remotely via video from within a courtroom located in the CCJ, in an

effort to limit contact between inmates and people outside of the facility, and the courtroom is

cleaned and sanitized between dockets. Sigler Decl., ¶ 14. The only people who enter the CCJ,

other than CCJ staff members, are ICE agents bringing in detainees or emergency maintenance

workers, if necessary.         Sigler Decl., ¶ 15.         The ICE agents and emergency workers are

temperature checked upon entry to the building and wear masks at all times. Sigler Decl., ¶ 15.

        The CCJ employs approximately 30 staff members, including correctional officers,

medical staff, and kitchen staff. Each staff member receives a medical screening conducted by

medical personnel upon arrival at the CCJ. Sigler Decl., ¶ 16. The screening includes a

4
  The website for the Kansas Department of Health and Environment shows the following state totals as of July 10,
2020: 18,611 cases; 1,304 hospitalizations; 284 statewide deaths; and 199,168 negative tests. The website reflects
five total cases in Chase County as of that date. See https://www.coronavirus.kdheks.gov/160/COVID-19-in-Kansas
(last visited July 10, 2020).

5
 Visitation may resume in the coming weeks, and while details are still under review, only no-contact visitation will
be allowed and any visitors will be separated from inmates via a glass wall. Id.

                                                         7
             Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 8 of 18




temperature check and questioning, consistent with CDC guidelines, to determine whether the

employee displays any signs or symptoms of COVID-19. Sigler Decl., ¶ 16. If an employee has

a temperature of 100º or higher or shows any other signs or symptoms of COVID-19, the

employee will be sent home to quarantine and all medical staff and inmates who have been in

close contact with the potentially positive employee will continue to be screened. Sigler Decl.,

¶ 16. Staff members wear masks at all times when in contact with inmates regardless of the

length of time of the contact, and also wear masks when in confined areas with other staff

members. Sigler Decl., ¶ 17. Staff members have been educated regarding the signs and

symptoms of COVID-19 and the importance of disinfecting communal spaces. Sigler Decl.,

¶ 17. As of June 10, 2020, no CCJ staff member or inmate has tested positive for COVID-19.

Sigler Decl., ¶ 18.

           The CCJ is divided into one open dorm that houses up to 20 inmates, eight pods that each

house up to 16 inmates, one pod that houses up to four inmates, and five segregated cells that

each house up to two inmates. Sigler Decl., ¶ 19.6 Petitioner is currently housed in C Pod.

Sigler Decl., ¶ 39.

           Restrooms and showers are located within the separated spaces and are not shared

between inmates housed in different pods. Sigler Decl., ¶ 19. Meals are served to inmates in

their dorm or pod and no communal cafeteria is used. Sigler Decl., ¶ 19. The only facilities used

by inmates outside of their pods are the recreation yard and the courtroom. Sigler Decl., ¶ 20.

Inmates of one pod do not use the recreation yard or the courtroom at the same time as inmates

from another pod, and the areas are disinfected before and after access by members of different

pods. Sigler Decl., ¶ 20.



6
    As noted above, the CCJ is currently operating at approximately 49% capacity with only 74 inmates.

                                                          8
           Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 9 of 18




         Beginning March 20, 2020, in response to the COVID-19 pandemic, the CCJ started a

14-day cohorting procedure for new inmates.7 Sigler Decl., ¶ 21. When inmates arrive at the

CCJ, instead of being housed with existing inmates, as was the procedure prior to the COVID-19

pandemic, the group of new inmates is cohorted for at least 14 days. Sigler Decl., ¶ 22. If 14

days pass without any inmate in the cohort showing symptoms of COVID-19, the inmates are

removed from the cohort and housed with other inmates outside of the cohort. Sigler Decl., ¶ 22.

If one person in a cohort shows symptoms of COVID-19, the person will be removed from the

cohort and placed in a segregated cell and the remaining cohort will remain isolated until 14 days

pass without any inmate showing symptoms of COVID-19. Sigler Decl., ¶ 22. Two of the nine

pods at the CCJ are currently reserved for cohorting. Sigler Decl., ¶ 22. The last inmate to

arrive at the CCJ prior to initiation of the cohorting procedure arrived on March 10, 2020, and

was placed in a pod on March 14, 2020. Sigler Decl., ¶ 24. In addition to screenings for

COVID-19, each new inmate receives a full physical within the 14-day cohorting period. Sigler

Decl., ¶ 23.

         In the event an inmate within Petitioner’s pod shows signs or symptoms of COVID-19,

the inmate will be removed from the pod and placed in a segregated cell. Sigler Decl., ¶ 25. The

inmate will then be tested for COVID-19 and, if the results are positive, will remain separated

from the other inmates until the inmate no longer poses a risk of infecting others. Sigler Decl.,

¶ 25. The remaining members of the pod will be continually screened for signs and symptoms of

COVID-19. Sigler Decl., ¶ 25. In the event the number of confirmed cases exceeds the number

of segregated spaces available in the CCJ, ICE will be notified promptly so that inmates may be

transferred to other facilities. Sigler Decl., ¶ 26.


7
  Cohorting refers to the practice of isolating inmates as a group to minimize interaction of individuals who may be
infected or may have been exposed to COVID-19 from non-infected individuals.

                                                          9
         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 10 of 18




       The Chase County Health Department has indicated COVID-19 tests are available and

the CCJ has had no problem obtaining testing for the one employee and three inmates that have

been tested. Sigler Decl., ¶ 27.

       Medical staff at the CCJ consists of a registered nurse on duty from 7:00 a.m. to

3:00 p.m., Monday through Friday, and on call 24/7, a certified medical assistant on duty on the

weekends, and a doctor on call daily until 10:30 p.m. Sigler Decl., ¶ 28. Medical staff visit each

pod at least once a day to provide medication and care and to respond to any questions or health

concerns of inmates. Sigler Decl., ¶ 29. Opportunity for open dialog with medical staff is

available at these times, and an inmate need not make a special request to discuss questions or

concerns. Sigler Decl., ¶ 29. Medical care is also available to inmates upon request, and inmates

are encouraged to seek medical care if they fall ill. Sigler Decl., ¶ 29.

       Because Petitioner is housed in C Pod—the Pod where inmates with medical conditions

are housed—Petitioner receives additional medical monitoring. Sigler Decl., ¶ 39. Inmates in C

Pod are closely monitored by medical staff and screened daily for COVID-19, in addition to

regular monitoring of other health conditions and medicine rounds. Sigler Decl., ¶ 39. The daily

screening includes questioning, consistent with CDC guidelines, to determine whether the inmate

displays any signs or symptoms of COVID-19. Sigler Decl., ¶ 39. Should an inmate present

with a sign or symptom of COVID-19, more in-depth screening will occur to determine the need

for segregation and testing. Sigler Decl., ¶ 39. Further, due to his medical conditions, Petitioner

has his blood pressure measured twice daily, and overall, his blood pressure has been within the

normal range. Sigler Decl., ¶ 42.

       Notices furnished by ICE and printed from the CDC website in English and Spanish were

posted in each pod on March 20, 2020.                 Sigler Decl., ¶ 30.   The notices provide



                                                 10
         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 11 of 18




recommendations to help prevent the spread of respiratory diseases like COVID-19 and guidance

on how inmates can protect themselves from COVID-19. Sigler Decl., ¶ 30. These notices

include information about the importance of hand-washing and hand hygiene, avoiding close

contact with other people, covering coughs and sneezes with a tissue instead of hands, avoiding

touching the eyes, nose, and mouth, and disinfecting commonly used surfaces. Sigler Decl.,

¶ 30. The notices also provide education regarding the symptoms of COVID-19 and encourage

anyone showing the signs to seek medical attention. Sigler Decl., ¶ 30. Copies of these notices

were provided to Petitioner in Russian. Sigler Decl., ¶ 30.

       All inmates at the CCJ are provided with soap and shampoo twice weekly and

encouraged to clean themselves daily. Sigler Decl., ¶ 31. Petitioner has unlimited access to the

shower facilities in his pod, except during nighttime lockdown. Sigler Decl., ¶ 31. In the event

an inmate runs out of personal cleaning products before the next scheduled distribution, the

inmate need only request additional cleaning products by filling out an Inmate Communication

Request form and handing it to the correction officer on duty. Sigler Decl., ¶ 32.

       In addition to personal cleaning products, the CCJ also provides a cleaning cart in each

pod, which contains disinfectant, spray bottles, mops, rags, and paper towels for inmates to clean

their cells and other surfaces in the pod as desired. Sigler Decl., ¶ 35. If the cleaning cart runs

out of supplies, an inmate need only push a button to notify the correction officer on duty and the

supply will be replenished. Sigler Decl., ¶ 35. The CCJ was well-stocked in cleaning supplies

prior to the COVID-19 pandemic and has not faced a shortage of cleaning supplies as a result of

COVID-19. Sigler Decl., ¶ 36. Personal clothing is changed and laundered daily, uniforms are

changed and laundered three times per week, and bedding is laundered once per week. Sigler

Decl., ¶ 37.



                                                11
         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 12 of 18




       Inmate Communication & Request Forms are available for inmates to communicate with

corrections officers and medical staff. Sigler Decl., ¶ 38. The form directs the inmate to circle

one of the following types of communication: Appeal, Request, Medical, Attorney Call,

Grievance, Law Library, or Property Release, and provides places for the inmate to further

describe the purpose of the request, as well as a place for the responding officer to write a

response. Sigler Decl., ¶ 38. These forms can be used by inmates to request additional cleaning

supplies, request medical attention or care, or convey grievances regarding the condition of the

pods, inadequate supplies, or inadequate medical attention. Sigler Decl., ¶ 38.

       The CCJ is familiar with all applicable COVID-19 related guidance, including the

Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional

and Detention Facilities, issued by the CDC, and is committed to taking all reasonable steps to

ensure the health and safety of all inmates at the CCJ. Sigler Decl., ¶¶ 44-45; Ex. 3 to Sigler

Decl. The CCJ also has reviewed the April 10, 2020 ICE ERO guidance to detention facilities.

Sigler Decl., ¶ 40. In compliance with the guidance, CCJ staff has identified all detainees

meeting the CDC’s identified populations potentially being at higher risk for serious illness from

COVID-19 and ensured both the ERO Field Office Director and Field Medical Coordinator have

knowledge of these detainees and their medical needs. Sigler Decl., ¶ 41.

       During Petitioner’s physical conducted within the first 14 days of Petitioner’s arrival, the

CCJ confirmed Petitioner’s conditions of diabetes and hypertension. Sigler Decl., ¶ 43. The

CCJ has been in contact with all necessary ICE contacts to confirm ICE/ERO has knowledge of

Petitioner’s medical conditions. Sigler Decl., ¶ 42. Petitioner has not presented with any

secondary problems relating to his diabetes, and has not presented with colorectal bleeding or




                                               12
         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 13 of 18




any cholesterol issues. Sigler Decl., ¶ 43. Petitioner is also not “severely obese,” but weighs

approximately 210 pounds and is approximately 6 feet 4 inches tall. Sigler Decl., ¶ 43.

II. Discussion

       To obtain habeas corpus relief, a petitioner must demonstrate that “[h]e is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

The federal district courts have habeas corpus jurisdiction to consider the statutory and

constitutional grounds for immigration detention that are unrelated to a final order of removal.

Demore v. Kim, 538 U.S. 510, 517–18 (2003).

       Petitioner raises four grounds for relief. First, Petitioner argues that Respondents have

abrogated their duty to provide for Petitioner’s health and safety due to the COVID-19

pandemic, warranting his immediate release. Petitioner also argues that his prolonged detention

without a bond hearing violates procedural due process. He also argues that his detention

violates procedural due process because he has viable defenses to removal. Lastly, Petitioner

asserts a substantive due process violation, alleging that there is no reasonable relation between

his detention and a government interest.

A. Risk to Petitioner’s Health and Safety

       Petitioner argues that his continued detention threatens his safety and well-being amid the

global pandemic of COVID-19. Petitioner is 46 years old and alleges that he has a “lengthy

history of smoking” as well as underlying health conditions, including obesity and colorectal

bleeding. (Doc. 1, at 14). Petitioner alleges that he suffers from diabetes, high blood pressure,

and high cholesterol. Id. at 14, 25. Petitioner also claims that he has “contracted mental issues

and he is prescribed psychotropic medication.” Id. at 14.




                                               13
         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 14 of 18




       The Court recognizes that some courts have found that an argument regarding the

conditions posed by COVID-19 must be brought in a civil rights action, while others have found

that it is properly raised in a habeas petition. See, e.g., Aguayo v. Martinez, Civil Action

No. 1:20-cv-00825-DDD-KMT, 2020 WL 2395638, *2 (D. Colo. May 12, 2020) (finding that

the court lacked jurisdiction over request for immediate release based on COVID-19 because “a

conditions-of-confinement claim cannot be asserted in a petition for habeas corpus under binding

Tenth Circuit precedent”) (citing Palma-Salazar v. Davis, 677 F.3d 1031, 1035 (10th Cir.

2012)); Archilla v. Witte, No. 4:20-cv-00596-RDP-JHE, 2020 WL 2513648, at *19 (N.D. Ala.

May 15, 2020) (noting that petitioners, who are seeking release from ICE custody due to the

COVID-19 outbreak, are trying to shoehorn a conditions-of-confinement claim under section

2241); cf. Ruderman v. Kolitwenzew, Case No. 20-cv-2082, 2020 WL 2449758, at *7 (C.D. Ill.

May 12, 2020) (finding that “[c]ourts across the country addressing similar claims of civil

immigration detainees during the COVID-19 pandemic have found that such a claim can proceed

in a habeas corpus petition) (collecting cases). However, the Court finds that even considering

Petitioner’s arguments for immediate release due to the conditions posed by COVID-19,

Petitioner has not shown that his immediate release is warranted in this case.

       Even if Petitioner’s claim could properly be considered in a habeas petition, Petitioner

has not shown that the CCJ failed to take adequate steps to ensure Petitioner’s health and safety

in light of the COVID-19 pandemic. Although Petitioner has underlying health conditions that

place him at a higher risk, the Court is not persuaded that the conditions at the CCJ warrant

Petitioner’s immediate release.      Petitioner argues that his continued confinement in ICE

detention centers where COVID-19 is present without adequate protection violates due process.

(Doc. 1, at 18.) Petitioner alleges in his Traverse that “there is at least one person at the facility



                                                 14
         Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 15 of 18




who currently is infected with COVID-19 and who still shares the toiletry with everyone in the

dorm.” (Doc. 6, at 4.) Petitioner provides no factual support for this allegation. There is no

evidence that COVID-19 is present at the CCJ. There are no reported positive cases at the CCJ,

and only five cases have been reported in all of Chase County—at least three of whom have

recovered. While courts have ordered immediate release or have ordered that extra precautions

be taken, in this case it appears that the CCJ is taking appropriate precautions. See, e.g., Thakker

v. Doll, No. 1:20-cv-480, ___ F. Supp. 3d ___, 2020 WL 2025384 (M.D. Pa. April 27, 2020)

(where immigration detainees each suffered from chronic medical conditions and faced an

increased risk of death or serious injury if exposed to COVID-19, continuation of release was

granted for three detainees at facility that already had 40 confirmed cases of the virus, and was

denied for seven detainees who had committed violent offenses or were being held in facilities

without any known cases of COVID-19, or facilities with enhanced prevention measures).

       In his Traverse, Petitioner argues that the conditions of confinement at the CCJ are

unconstitutional. (Doc. 6, at 8.) Petitioner argues that he has been denied a Russian interpreter

on three occasions, he is isolated from the Russian population at the CCJ, he has been denied

access to medical care, he is being retaliated against for filing his habeas action, he has witnessed

noncompliance with CDC protocols, he has been subjected to neglect and discrimination after

filing his habeas action, his Bible was taken away, his medical care has been delayed, and he is

being provided less food at meals in retaliation for filing his habeas action. (Doc. 6, at 2–4, 7.)

These claims relate to Petitioner’s conditions of confinement and are not properly brought in a

habeas petition. A habeas petitioner may challenge the fact or duration of his confinement and

may seek release or a shorter period of confinement. See Palma-Salazar v. Davis, 677 F.3d

1031, 1037 n.2 (10th Cir. 2012). Claims challenging a prisoner’s conditions of confinement do



                                                 15
           Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 16 of 18




not arise under Section 2241. See McIntosh v. United States Parole Comm’n, 115 F.3d 809,

811–12 (10th Cir. 1997) (contrasting suits under Section 2241 and conditions of confinement

claims).

B. Due Process

       Petitioner argues that his mandatory detention under 18 U.S.C. § 1226(c) violates due

process. The government has pointed out that Petitioner is no longer detained under § 1226(c)

because his case is in the post-removal stage. Petitioner responds in his Traverse that he still has

until July 17, 2020, to file a motion to reopen his immigration proceedings with the BIA and still

has the right to reopen his removal proceedings with the Immigration Court, even after the

motion to reopen is denied by the BIA. (Doc. 6, at 2.)

       Under 8 U.S.C. § 1226, the Attorney General may arrest and detain an alien pending a

determination of whether the alien is to be removed from the United States. Detention during

this “pre-removal period” is considered definite because it terminates upon the immigration

court’s removal decision. Demore v. Kim, 538 U.S. 510, 529 (2003).

       Upon the entry of a final removal order, the matter enters the “removal period,” and the

statutory authority for detention shifts to 8 U.S.C. § 1231. Under § 1231, the removal period

begins on the latest of: (1) the date the order of removal becomes administratively final; (2) if

the removal order is judicially reviewed, and the court orders a stay of removal, the date of the

court’s final order; or (3) if the alien is detained or confined (except under an immigration

process), the date the alien is released from detention or confinement. 8 U.S.C. § 1231(a)(1)(B).

An order of removal is administratively final upon “a determination by the Board of Immigration

Appeals affirming such order.” 8 U.S.C. § 1101(a)(47)(B)(i); see also 8 C.F.R. § 1241.1(a) (“An

order of removal made by the immigration judge at the conclusion of proceedings under section



                                                16
           Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 17 of 18




240 of the Act shall become final; (a) Upon dismissal of an appeal by the Board of Immigration

Appeals.”); see also Forde v. Atty. Gen., 257 F. App’x 167, 169 (11th Cir. 2007) (“The finality

of a removal order is not affected by the filing of a motion to reopen or reconsider.”) (citing

Stone v. INS, 514 U.S. 386, 405 (1995)).

          After an order of removal becomes administratively final, the Attorney General “shall

detain the alien” during the 90-day removal period established under 8 U.S.C. § 1231(a)(2). See

Zadvydas v. Davis, 533 U.S. 678, 683 (2001) and Morales-Fernandez v. INS, 418 F.3d 1116,

1123 (10th Cir. 2005). Generally, the government is required to remove the alien held in its

custody within the 90-day removal period. See 8 U.S.C. § 1231(a)(1)(A)–(B).

          While the government may detain an “inadmissible” or criminal alien beyond the

statutory removal period, see 8 U.S.C. § 1231(a)(6),8 the government may not detain such an

alien indefinitely. Zadvydas, 533 U.S. at 699. Instead, the detention of an alien subject to a final

order of removal for up to six months is presumptively reasonable in view of the time required to

accomplish removal. Id. at 701. Beyond that period, if the alien shows that there is “no

significant likelihood of removal in the reasonably foreseeable future, the Government must

respond with evidence sufficient to rebut that showing.” Id. Furthermore, as the period of

detention grows, “what counts as the ‘reasonably foreseeable future’ conversely would have to

shrink.” Id. The six-month presumption does not mean that every alien must be released after

that time, but rather an alien may be detained “until it has been determined that there is no

significant likelihood of removal in the reasonably foreseeable future.” Id.



8   Section 1231(a)(6) provides that:
                  An alien ordered removed who is inadmissible under section 1182 of this title, removable under
                  section 1227(a)(1)(C), 1227(a)(2), or 1227(a)(4) of this title or who has been determined by the
                  Attorney General to be a risk to the community or unlikely to comply with the order of removal,
                  may be detained beyond the removal period and, if released, shall be subject to terms of
                  supervision in paragraph (3).

                                                        17
          Case 5:20-cv-03141-JWL Document 7 Filed 07/13/20 Page 18 of 18




        The order for Petitioner’s removal became administratively final on April 17, 2020, when

the BIA dismissed his appeal of the removal order.9 Petitioner has not been detained in excess of

the presumptively reasonable six-month period. Even after the expiration of the six-month

period, he would still have to show that there is no significant likelihood of removal within the

reasonably foreseeable future. Furthermore, Petitioner is still being detained within the 90-day

period in which the Attorney General “shall detain the alien.” 8 U.S.C. § 1231(a)(2). See Shixin

Lu v. Adducci, No. 15-cv-11448, 2015 WL 3948920, *4 (E.D. Mich. June 29, 2015) (finding that

where petitioner had not been in custody for six months following her removal order, the court

lacked authority to hear petitioner’s claims, regardless of the merits of her argument that she is

not a flight risk, and that she should be granted asylum or that she should be released pending the

resolution of her motion to reopen in front of the BIA).

        Petitioner has not shown that his post-removal detention is unreasonable or

unconstitutional. Petitioner has failed to show that “[h]e is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

        IT IS THEREFORE ORDERED BY THE COURT that the petition is denied.

        IT IS SO ORDERED.

        Dated July 13, 2020, in Kansas City, Kansas.

                                                     S/ John W. Lungstrum
                                                     JOHN W. LUNGSTRUM
                                                     UNITED STATES DISTRICT JUDGE




9
  Petitioner failed to seek judicial relief within the 30-day deadline for appeals. See 8 U.S.C. § 1252(b)(1) (“The
petition for review must be filed not later than 30 days after the date of the final order of removal.”)

                                                        18
